COPE, J.
This is an appeal of an order denying a “Request for Inspection of Public Records Pursuant to Government in the Sunshine Law.” We affirm.
On November 12, 2008, defendant-appellant Harris filed a document in the form of a pleading bearing the above title. He filed the pleading in the closed file of his criminal case, Miami-Dade County Circuit Court case number 92^41749. The pleading requested inspection of several documents relating to the defendant’s plea of January 27,1995.
As the State points out in its response, where the defendant requests public records, the correct procedure is to submit a written request by letter to the agency or agencies from whom the defendant desires to receive the documents. Filing a pleading in the defendant’s original 1992 case does not effectively convey the request for records to the appropriate agency, such as the State Attorney or the Clerk of the Circuit Court. We therefore affirm the order now before us, without prejudice to the defendant to send an appropriate request for public documents to the appropriate agency. Requests of executive branch agencies are governed by chapter 119, Florida Statutes (2008). Payment for copying costs may be required. See Roesch v. State, 633 So.2d 1 (Fla.1993); State v. Williams, 678 So.2d 1356 (Fla. 3d DCA1996).
Affirmed.